By the Court.
We think that all the questions that have been argued before us were rightly decided by the judge at special term ; and we deem it unnecessary to state any reasons for our opinion, in addition to those which he has given. He might, with entire propriety, have left the parties to bear separately their own costs, but the mode in which he has exercised his discretion in relation to the costs, is not an error, if an error at all, of which the defendant has any right to complain. The judgment is, therefore, affirmed with costs.